Case 1:19-cv-12551-FDS Document 305-2 Filed 08/13/21 Page 1 of 4




            EXHIBIT G
Bt1?12021                                                                                 Alphabet: Number of Employees 2006-2021 I GOOG I MacroTrends

                                                                                                                           ;1'',,,   ;,,:-i ;.,.,,j i;;-i;   1i';r1'19.

              (https ://www.   m   acrotrends. net)
                                                        stock   screener     stock   Research         Market   tndexes       precious   Metals (/stocks/stock-screener) (/stocks/research) (/charts/stock-indexes)
                                                                                                                                                             Energy (/charts/precious-metals) (/charts/energy)
                                                                                                                                                                       commodities ExchangeRates (/charts/commodities)
                                                                                                                                                                                                        (/charts/exchange-

   tnterest   Rates Economy                   Global   Metrics rates) (/charts/interest-rates) (/charts/economy) (/countries/topic-overview)

                                     Sponsored Financial Content                                                                                                                                     Dianomi




                                       Apply and Manage Savings            2021 Mid-Year lnvestment            Doing a Home Renovation?                        Bitcoin FAQs       Today's Market: lnvestor
                                       Online. Select Markets Only.   Outlook: Market base case and            Find a Great Personal Loan                    Charles Schwab             Takeaways
                                               Member FDIC.                      tail risks                               Rate                                                        Charles Schwab
                                           Citi@ Online Savings              lnvesco lnsights                          Nerdwallet




            Alphabet: Number of Employees 2006-2021 I GOOG
            Prices (https://www.macrotrends.net/stocks/charts/GOOG/alphabet/stock-price'history)

            Financials (https://www.macrotrends.net/stocks/charts/GOOG/alphabet/financial-statements)

            Revenue & Profit (https:i/www.macrotrends.net/stocks/charts/GooG/alphabet/revenue)                                                                                                                               @
            Assets & Liabilities (https://www.macrotrends.net/stocks/charts/GOOG/alphabet/total-assets)

            Margins (https://www.macrotrends.net/stocks/charts/GooG/alphabet/profit'margins)

            Price Ratios (https:/iwww.macrotrends.neVstocks/charts/GOOG/alphabet/pe-ratio)

            Other Ratios (https://www.macrotrends.net/stocks/charts/GOOG/alphabet/current-ratio)

            Other Metrics (https://www.macrotrends.net/stocks/charts/GOOG/alphabetidividend'yield-history)
                                                                                                                                                                                                                                    Case 1:19-cv-12551-FDS Document 305-2 Filed 08/13/21 Page 2 of 4




            Dividend Yield History (https://www.macrotrends.net/stocks/charts/GOOG/alphabet/dividend'yield-history)

            Number of Employees (https://www.macrotrends.net/stocks/charts/GOOG/alphabet/number'of-employees)




               lnteractive chart of Alphabet (G0OG) annual worldwide employee count from 20061o 2021


                                                                                                                                                                                                                             1110
 https://www. macrotrends. neUstocks/charts/G OOG/alphabeVn            u   mber-of-employees
Bt12!2021   *                                                                      Alphabet: Number of Employees 2006-2021 | GOOG I MacroTrends
                .   Alphabettotal numberof employeesin2020 was135,301,a13.79%            increasefrom20l9.                                S*#*d$SRHD Flh*AruC[A[_ffgil{TgruT
                .   Alphabettotal numberofemployeesin20l 9was118,899,a20.38'kincreasefrom20lB.
                .   Alphabet total number of employees in 201   B   was 98,771, a23.29?. increase from2017.
                .                                                                                                                         Where should you invest$1'000
                    Alphabettotal numberof employees in2o17was80,1 10,          a11.1g"/"increasefrom2016.
                                                                                                                                          right now? irhe l\4ctley Fool)


                                                                                                                                          Earn more with 0.50% APY. Select
                                                                                                                                          Markets Only. Member FDIC.
                                                                                                                                          (Ciii@ High-Yieli Savings)




                                                                                                                                          Schwab's Take on Today's
            Search for ticker or company name..                                               rh Compare   GOOG With Other   Stocks       Markets (clraries Schwair)




                                                                                                                                          Bitcoin FAQs          qcna:'les schrrvab   )




                                                                                                                                          Grow your business with our
                                                                                                                                          commercial banking capabilities.
                                                                                                                                          (Frorr Truisi)



                                                                                                                                           lnstitutional lnvestors: EMD And
                                                                                                                                           The Threat Of lnflation
                                                                                                                                           (Aviva lnvesto,-s)                            (,
                                                                                                                                                                                                Case 1:19-cv-12551-FDS Document 305-2 Filed 08/13/21 Page 3 of 4




   7
                                                                                                                                                                                         2t10
 https://www. macrotrends. neUstocks/charts/GOOG/alphabeUnumber-of-employees
8112t2021    -*                                                                   Alphabet: Number of Employees 2006-2021 | GOOG I MacroTrends


        From: 1213112005                     To:   0110112021                                 Zoom:   lY 2Y 3Y         5Y




                   140,000


                   1   20,000
            o
            0)
            q)
                   1   00,
            ^9
            o.
            E
            u.t    80,000

            L
            q)
                   6 0,00 0
            E
            z
                   40,0 00




             o,    80
             t!
             d-^   OU



               4t)
                                       Hffi#
             O
             L
             (9
              6zu
                                       ffi         W
             fu                        W       W*W ffi                            ffiffiWwWWw
                       -20
                                                                              W
                                2006               2008         2010   20t2       2014         2016         2018         2020
                                                                                                                                                 @
                                                                                                                                                        Case 1:19-cv-12551-FDS Document 305-2 Filed 08/13/21 Page 4 of 4




   )
                                                                                                                                                 3/10
 https://www. macrotrends. net/stocks/charts/GOOG/al phabeVnum ber-of-employees
